Citation Nr: 1514780	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-47 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for headache as secondary to the cervical spine disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1988 to September 1991, to include service in the Southwest Asia theater in support of Operation Desert Shield/Desert Storm from September 1990 to April 1991.  Subsequently, the Veteran served in the U.S. Army Ready Reserve and the ROTC program at Florida State University, during which time the Veteran served on active duty for training to attend Airborne training from May to June of 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in February 2012.  A copy of the transcript of this hearing has been associated with the claims file.

The Board notes that the Veteran's claims were previously remanded in April 2012, January 2013 and January 2014.  The Board finds that the prior remands have been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board notes that, in April 2012 and January 2013, it referred to the Agency of Original Jurisdiction (AOJ) a claim of service connection for ankylosing spondylosis (should be spondylitis).  In January 2015, the Appeals Management Center issued a memorandum referring this claim to the AOJ.  To date, it does not appear that the AOJ has taken any action to adjudicate this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran cervical spine disorder of degenerative disc disease is neither related to his active military service nor to the period of active duty for training from May to June 1992 during which he performed parachute jumps while attending airborne training.

2.  As service connection for a cervical spine disorder has not been established, service connection for the Veteran's headaches as secondary thereto is not warranted as a matter of law.

3.  The Veteran's headaches are neither related to his active military service nor to the period of active duty for training from May to June 1992 during which he performed parachute jumps while attending airborne training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard September 2007 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examinations in May 2012.  Additionally, addenda to the neck (cervical spine) examination report were submitted in June 2013 and April 2014.  In a July 2012 statement, the Veteran objected to the May 2012 examinations on the basis that the examinations were not thorough and the examiner was biased  against the Veteran's claims.  The Board finds, however, that the reports of the examinations conducted reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the Veteran's claims and the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 



II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran initially filed claims for service connection in August 2007 that did not include a cervical spine disorder or headaches as listed conditions.  On a September 2007 VA Form 21-4138, Statement in Support of Claim, however, the Veteran requested to amend his previous claim to include the additional condition of "cervical vertebrae."  He stated that his neck disability is associated with frequent jumps while on active duty in the U.S. Army.  In a more detailed statement submitted at the same time, the Veteran stated he was diagnosed with osteophyte formations on his cervical vertebrae (C2-C5) and narrowing of the disk space between his vertebrae (C3-C6).  He stated that, because of the deterioration, he now has severely limited mobility in his neck.  He further stated that any attempts to manipulate or stretch his neck results in painful headaches.  These statements were taken by the RO as claims for service connection for the following:  (1) osteophyte formations of the cervical vertebrae (C2-C5) and narrowing of the disk space between his vertebrae (C3-C6); (2) limited mobility of the neck due to osteophyte formations of the cervical vertebrae (C2-C5) and narrowing of the disk space between his vertebrae (C3-C6); and (3) headaches due to limited mobility of the neck.  See VA's letter dated September 26, 2007.  These claims were denied by the RO in the rating decision issued in April 2008 that is on appeal.

Cervical Spine Disorder 

The Board acknowledges that the Veteran contends, and the medical records show, that he has been diagnosed to have ankylosing spondylitis affecting his cervical and lumbar spines.  As stated in the Introduction to this decision, however, the issue of service connection for ankylosing spondylitis has been determined not to be before the Board.  It has, therefore, been referred to the AOJ for adjudication.  Consequently, the Board will not consider at this time whether service connection is warranted for the Veteran's ankylosing spondylitis as it relates to his cervical spine.  

Rather, the medical evidence shows he also has a diagnosis of degenerative disc disease of the cervical spine as seen in MRI studies from July 2007 and October 2009 and diagnosed by the May 2012 VA examiner.  Thus, the Board will proceed to adjudicate the issue of whether the Veteran's degenerative disc disease of the cervical spine is related to his military service.

The Veteran has contended that his current cervical spine disorder is related to multiple jumps he took while in service.  The service records show that the Veteran served on active duty from September 1988 to September 1991 with a military occupational specialty (MOS) of Motor Transport Operator.  He was assigned to the Support and Transportation Troup, 3rd Squadron, 3rd Armored Cavalry Regiment.  The Veteran testified at the Board hearing that he was later moved to the S2/S3 intelligence and operation unit; however, there is no official record of such a move.  See DA 20, Record of Assignments.  The Veteran did not testify as to all his duties while in service, only those related to latrine duty while he served in the Persian Gulf.  In a September 2007 written statement, however, the Veteran stated that his job while deployed to the Persian Gulf was lead vehicle operator of his Squadron's convoy into Iraq.  Consequently, there is nothing in the Veteran's active duty service records or his own statements in support of his claim to establish that he was a paratrooper or otherwise parachuted out of planes during his active duty, as he stated in his initial statement seeking service connection.  

Rather, the evidence shows, and the Veteran has admitted, that it was after he was discharged from active duty that he was afforded the opportunity to attend Airborne training (otherwise known as "jump school").  Upon discharge from service, the Veteran was transferred to the U.S. Army Ready Reserve with the same MOS as when he was on active duty and assigned to the 273rd Ordnance Group in Perry, Florida.  In addition, according to the Veteran, he was a member of the ROTC at Florida State University.  Although the ROTC records are not available, there are sufficient documents in the Veteran's service personnel records to demonstrate that he was accepted into Airborne training through his ROTC program for May 14th to June 5th of 1992.  See April 6, 1992 memorandum from the U.S.A. ROTC Instructor Group, Senior Division, Florida State University to the Commander of the 273rd Ordnance Company requesting that the Veteran be allowed to attend Airborne training in lieu of his Annual Training, which request was approved.  A certificate of successful completion of the Airborne Course was awarded to the Veteran on June 5, 1992.  

The Board finds, therefore, that the Veteran's period of Airborne training during May to June of 1992 was not active duty but active duty for training (ACDUTRA).  When a claim for service connection is based on a period of ACDUTRA, there must be evidence that the appellant became disabled, as a result of a disease or injury incurred or aggravated in the line of duty, during the period of ACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24), 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  

In general, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination." 38 U.S.C. § 1111, see also 38 C.F.R. § 3.304(b).  However, for appellants who are already veterans based upon a period of active duty but the claim is based on a subsequent period of [ACDUTRA], such as in the present case, "[t]he statute requires that there be an examination prior to entry into the period of service on which the claim is based - here, the period of active duty for training.  See Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)))."  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (finding that the presumption of soundness did not apply in this case to the appellant's period of ACDUTRA because she was not examined prior to entering into the periods of ACDUTRA).  

In the present case, the Veteran underwent an examination in March 1992 prior to his entry into ACDUTRA for the period of May to June 1992.  This examination did not note any abnormalities related to the Veteran's cervical spine, nor did the Veteran report any history of such problems.  Consequently, the presumption of soundness attaches for this period of ACDUTRA.  However, in order for service connection to be established, there still needs to be shown that he incurred an injury or disease during such period of ACDUTRA.

There are no service treatment records found, except for the March 1992 examination, for the Veteran's period of ACDUTRA from May to June of 1992.  Consequently, there is no evidence of an injury to the cervical spine or that there was degenerative disc disease of the cervical spine during said period of service.  In fact, at the February 2012 Board hearing, the Veteran denied having any obvious injury to the cervical spine but rather said he thought he may have "jarred" it when parachuting.  He admitted, however, that he did not seek any treatment for his neck during this period.  

Also at the hearing, the Veteran testified that he started having neck pain sometime during his third year in law school, which he started in 2003, placing the onset sometime in 2006 or 2007.  He testified, and the medical records show, that he did not seek treatment for any problem with his neck until 2007.  He was initially seen at the VA Medical Center in Gainesville, Florida in July 2007 and had a cervical X-ray done that showed slate diffuse disc space narrowing and osteophyte formation with bilateral slight to moderate neural foramina narrowing.  An August 2007 Primary Care note indicates the assessment was degenerative changes in the neck with foraminal narrowing.  He underwent an Orthopedic Surgery consultation in September 2007 and was assessed to have marked cervical spondylosis.  

A magnetic resonance imaging (MRI) study in November 2007 demonstrated desiccation of the disc material in multiple levels with posterior protrusion of the disc material between C3-C4,C4-C5 and C5-C6, with the most significant changes at the level of C5-C6; anterior osteophytes involving the C3, C4 and C5; and anterior protrusion at the level of C5-C6.  There was also posterior protrusion of the desiccated disc material and minor osteophytes causing extrinsic impression on both the nerve root and the cord bilaterally on all three levels.  The C5 at pubo-body demonstrated hypo-signal intensity in the posterior and inferior aspect, which corresponded to the sclerotic changes noted in the parenchyma gram.  It was noted that the appearance in all three levels are probably related to previous trauma with perhaps some combination of degenerative process.  

He was seen in March 2008 for a Rheumatology consultation.  It was noted that he was referred by Ortho for findings of cervical and lumbar degenerative joint disease.  The Veteran reported first noting back stiffness in college around 1997 to 1998 after prolonged periods of rest and neck stiffness around 2003 or 2004.  On examination, he was noted to have severe limitation of the cervical spine in all planes, flattening of the lumbar lordosis and limited spinal motion in all planes.  The assessment was that the signs and symptoms correlate with ankylosing spondylitis; however, it was noted that his condition has been influenced by past trauma and now compensation of both gate and posture leading to further stress and mechanical damage of the joints.  Since then, the medical records show the Veteran has been mainly treated for ankylosing spondylitis with Enbrel or Humira and pain management through medication and injections.

In October 2009, the Veteran had a repeat MRI of his cervical spine.  The impression was degenerative disc disease with minimal narrowing of the central canal but with foraminal narrowing.  It was also noted that, though he has a history of ankylosing spondylitis, there is no suggestion of ankylosis of the vertebral bodies.

In May 2012, the Veteran underwent VA examination for his cervical spine disorder.  After examining the Veteran and reviewing the medical records, the examiner diagnosed degenerative disc disease of the cervical spine based on the MRI findings from July 2007 and October 2009.  The examiner opined that the current cervical spine disorder is not caused by or result of military service, to include parachute jumps conducted during Airborne school.  The examiner's rationale was based on a review of the available medical records, medical literature and clinical experience.  The examiner noted that the service treatment records are silent for the claimed condition.  On July 26, 2007, greater than 25 years after discharge from military service, and two years later on October 29, 2009, MRI confirmed the diagnosis of degenerative disc disease of the cervical spine.  Consequently, the examiner stated that, as there is no objective evidence of the claimed condition's onset in military service or shortly after discharge from military service, a nexus could not be made.

In June 2013, an addendum to the March 2012 VA examination report was submitted in compliance with the Board's January 2013 remand.   The Board notes that a different examiner provided this opinion.  The examiner sustained the opinion rendered by the May 2012 VA examiner.  The reason for doing so was that there is no objective evidence of any neck problem between 1991 and 2007, greater than 25 years after active duty service.  Medical literature indicates that spine disc degeneration is very common and will occur in most people as they age.  A bony injury that involves the facet joints or endplate/disc junction could affect this natural aging progression; however, soft tissue injuries without any instability, such as a whiplash associated disorder, do not alter the natural aging progression of the cervical spine.  Review of available objective evidence does not show evidence of any trauma or significant cervical injury during service.  The Veteran did not complain of neck problems until greater than 25 years post active duty service.  The neck symptoms complained of many years later cannot reasonably be connected to active duty service when there are multiple other factors, aging/occupational/daily activity, in the intervening years.

In its January 2014 remand, the Board found that the May 2012 and June 2013 medical opinions appear to be based upon an inaccurate factual premise that the Veteran's condition did not manifest until 25 years after service when the facts show he discharged from active duty in September 1991 and his current cervical spine disorder was diagnosed in July 2007, only about 15 years after service.  Thus, it requested clarification.

Such clarification was provided by the VA examiner who conducted the May 2012 VA examination in an April 2014 addendum.  The examiner stated that, after reviewing his available medical records, the May 2012 opinion regarding the Veteran's neck condition does not change.  Thus the examiner opined that the Veteran's cervical spine disorder (seen in C&P Neck Exam 5/21/2012) is not causally related to service to include due to parachute jumps conducted while the Veteran attended Airborne school in June 1992.  The rationale provided was based on review of the available medical records, medical literature and clinical experience.  The examiner stated that the service treatment records are silent for evaluation or treatment of the neck condition.  There is no objective evidence of the claimed neck condition having an onset in military service or shortly after discharge from military service.  Fifteen years after discharge from military service, on July 26, 2007 and October 29, 2009, the Veteran had X-rays and MRIs of the cervical spine confirming the diagnosis of degenerative disc disease of the cervical spine.  Review of the medical literature reveals no relationship (cause, effect or aggravation, if any) between the parachute jumps in June 1992 and the claimed neck condition.  Thus a nexus cannot be made.

The Board finds that the VA examiner's April 2014 medical opinion is highly probative as to whether the Veteran's current degenerative disc disease of the cervical spine is related to his military service, especially to the period of ACDUTRA he had in May to June 1992 when he attended Airborne training.  It is clear that the examiner considered the Veteran's statements as to the onset of his neck problems as well as the medical evidence of record in rendering the opinion, and that the medical opinion is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not submitted any medical opinions that oppose the VA examiner's medical opinion that his current degenerative disc disease of the cervical spine is not related to his military service.  Insofar as the Veteran has made statements relating his current degenerative disc disease of the cervical spine to his military service, especially the period of ACDUTRA from May to June of 1992, the Board finds his statements of etiology are not competent as he has not shown to have the requisite medical expertise to make such a medical opinion.  As a lay person, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1).

Furthermore, although the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, and under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation, the presence of degenerative disc disease and its etiology are determinations "medical in nature" and not capable of lay observation.  Jandreau, 492 F.3d at 1377.  Therefore, the Board finds that the Veteran's lay statements relating his current degenerative disc disease of the cervical spine to his military service are not probative.  

Finally, the Board notes that the Veteran himself has stated that the onset of his neck pain was not until many years after his discharge from active duty and after his period of ACDUTRA in 1992.  At the hearing in February 2012, he testified that such onset was not until 2006 or 2007.  The February 2008 VA Rheumatology consultation note indicates he reported onset of neck pain in 2003 or 2004, which he also reported at the May 2012 VA examination.  Furthermore, the Veteran testified at the Board hearing that he did not outright injure his cervical spine during his military service, to include the period of Airborne training in 1992, and that he initially thought he may have jarred it during a jump in Airborne training because he could not think of any other reason for what was wrong with his neck.  The VA treatment records show that, although he did not initially report an injury, the Veteran later related injury as a parachutist or paratrooper in service.  Unfortunately, the Board does not find these reports recorded in the VA treatment records credible as it is clear from the Veteran's service records that he was not a parachutist or paratrooper in service.  Rather, his only exposure to parachuting in service came from his attending Airborne training in 1992.  

Consequently, the Board finds the competent and credible, and therefore probative and persuasive, evidence demonstrates that the Veteran did not injure his cervical spine during service, to include during his Airborne training in 1992; that he did not experience neck problems until 2003 at the earliest, more than 12 years after his discharge from active duty and 11 years after his Airborne training; and that there is no relationship between his current degenerative disc disease of the cervical spine and his military service.  

The Board further notes that, in a March 2013 statement, the Veteran contended that his cervical spine disorder, whether diagnosable as ankylosing spondylitis or as an undiagnosed illness, meet the standard set forth in 38 C.F.R. § 3.317.  Insofar as the Veteran makes any allegation regarding service connection for ankylosing spondylitis, as previously noted, that issue is not presently before the Board and so it intimates no opinion, legal or factual, as to the ultimate disposition of that claim.  As for the Veteran's degenerative disc disease of the cervical spine, the Board finds that it is not an "undiagnosed illness" under the definitions set forth in § 3.317 as degenerative disc disease has a definite pathology that is diagnosable by radiological scans.  Consequently, by definition, it is not an undiagnosed illness and service connection is not warranted under the provision providing for a presumption of service connection for an undiagnosed illness.

The Board finds, therefore, that the preponderance of the evidence is against finding that service connection for the Veteran's currently diagnosed degenerative disc disease of the cervical spine is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection for degenerative disc disease of the cervical spine is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The Veteran contends that he has headaches that are secondary to his neck condition.  The VA treatment records show he related the onset of his headaches to be around the time he first noted having neck stiffness in 2003 or 2004 and due to "overuse" or "stress" to the neck with studying or exercising.  See February 2008 Rheumatology consultation note.  In March 2011, the Veteran underwent a VA Neurology consultation and the assessment was that the Veteran's headaches were migraines that are likely being triggered by his neck pain.

At a May 2012 VA examination, the Veteran reported the onset of his headaches in 2004 or 2005 around the same time he started having neck stiffness, and he started taking medicine for his headaches in 2006.  The examiner, however, stated that there is no objective evidence of a cause/effect relationship and aggravation, if any, between the current headaches and the cervical spine condition; thus, an opinion is not indicated.  The examiner's rationale for this was that, although the Veteran  gave a history of headaches associated with his cervical spine condition, he clearly stated it did not respond to local diagnostic/therapeutic blockade of the cervical structure or its nerve supply; thus, according to the Spur International Classification of headache disorders, the Veteran does not meet the diagnostic criterion for secondary headaches due to his claimed cervical spine condition.  The examiner also opined that the Veteran's current headaches were not caused by or the result of his military service, to include parachute jumps conducted during Airborne school because the service treatment records are silent for the claimed headache condition and the Veteran's self-report was that his headaches started in 2004 to 2005 from the time his current neck condition was diagnosed.  This opinion was based upon a review of the available medical records, medical literature and clinical expertise.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In the present case, as service connection has not been established for any neck disorder at this time, service connection for headaches as secondary thereto is not warranted as a matter of law.  

With regard to direct service connection for the Veteran's headaches, as set forth by the May 2012 VA examiner, there is no evidence of complaints of, treatment for or diagnosis of headaches in the service treatment records or for many years after service.  Complaints of headaches is not seen in the post-service medical evidence until the February 2008 VA Rheumatology consultation, more than 16 years after the Veteran's discharge from active duty and 15 years after his period of ACDUTRA in which he participated in Airborne training.  Furthermore, the VA examiner clearly opined that the Veteran's headaches are not caused by or the result of his military service, to include parachute jump conducted during Airborne school.  The Veteran has not submitted any medical opinion that contradicts the examiner's opinion.  Nor has he made any statements actually relating his headaches directly to his military service or the period of ACDUTRA in 1992.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for headaches is warranted either on a direct or secondary basis.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is denied.

Entitlement to service connection for headache as secondary to the degenerative disc disease of the cervical spine is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


